                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

RONALD L. SUTTON,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
        v.                                             )                No. 1:18-CV-00063 CDP
                                                       )
DUNKLIN COUNTY JAIL, et al.,                           )
                                                       )
                 Defendants.                           )

                                    MEMORANDUM AND ORDER

        This matter is before the Court upon defense counsel’s filing of the proper names of

defendants Marishia Wheeler and Allen Edwards1, as well as the addresses at which they may be

properly served. (Docket No. 34). The Court will order the Clerk of Court to change the docket

to reflect the proper names of these two defendants. In addition, as plaintiff is proceeding in

forma pauperis, the Clerk will be ordered to effectuate service of process through the United

States Marshal’s Office on defendants Wheeler and Edwards.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall change the Court’s docket to

reflect the proper names of defendants Marishia Wheeler and Allen Edwards.

        IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to

issue upon the complaint as to defendant Marishia Wheeler and Allen Edwards at the Dunklin

County Sheriff’s Department, 1175 Floyd Street, Kennett, MO 63857, in their individual

capacities as to plaintiff’s claims of excessive force.




1
In his complaint, plaintiff identifies Marishia Wheeler as “Marissa Wilson” and defendant Allen Edwards as “Allen
Oliver.”
       IT IS FURTHER ORDERED that because plaintiff is proceeding in forma pauperis in

this action, service shall be effectuated by the United States Marshal’s Office through summons,

pursuant to Fed. R. Civ. P. 4. See 28 U.S.C. § 1915.

       Dated this 1st day of November, 2018.




                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE




                                               -2-
